Title: To George Washington from Matthias Ogden, 20 February 1782
From: Ogden, Matthias
To: Washington, George


                  
                     Sir,
                     Camp Jersey Hutts Febry 20th 82
                  
                  I gave information in my last dated in Elizh Town the 17th Inst. that Transports were falling down through the Narrows; I have since had a confirmation of the report; I am assured that at least 12 Sail of Transports under convoy of the Rotterdam, & one Frigate sailed on Saturday; I make no doubt they are destined for Charlestown—It is generally believed in New York that Lt Christophers is taken, and Confusion pervades every Citizen—I am Sir Your Excellencys humble servant
                  
                     M. Ogden
                  
               